United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3501
                                    ___________
John Lowery,                             *
                                         *
             Plaintiff-Appellant,        * Appeal from the United States
                                         * District Court for the
   v.                                    * Western District of Arkansas.
                                         *
Transport Insurance Company, a           *    [UNPUBLISHED]
Foreign Corporation,                     *
                                         *
             Defendant-Appellee.         *

                                    ___________

                              Submitted: June 8, 1998
                                 Filed: June 15, 1998
                                  ___________

Before WOLLMAN and MURPHY, Circuit Judges, and FENNER,1 District Judge.
                         ___________

PER CURIAM.

      This bad faith action was brought by John Lowery against his former employer’s
insurer because he claimed he was entitled to more worker’s compensation benefits
than he had received. Lowery appeals from a judgment entered against him after a jury




        1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
trial on damages. He attacks evidentiary rulings made by the district court2, its jury
instructions, and the denial of his motion for a new trial. After carefully reviewing the
record, we find no error of fact or law and therefore affirm.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.

                                          -2-